SUMMARY ORDER
Appellant Woodrow Flemming, proceeding pro se, appeals the district court’s decision and order denying his motion, pursuant to Fed.R.Civ.P. 60(b), for relief from the judgment dismissing his 42 U.S.C. § 1983 complaint. We assume the parties’ familiarity with the underlying facts and the procedural history of the case.
We review the denial of Rule 60(b) motions for abuse of discretion. Transaero, Inc. v. La Fuerza Aerea Boliviana, 162 F.3d 724, 729 (2d Cir.1998). “A district *12court would necessarily abuse its discretion if it based its ruling on an erroneous assessment of the law or a clearly erroneous assessment of the evidence.” Id. (internal quotation marks omitted).
Having conducted an independent and de novo review of the record in light of these principles, we affirm the district court’s order for substantially the same reasons stated by the district court in its thorough and well-reasoned decision.
We have considered Appellant’s other arguments on appeal and have found them to be without merit. Accordingly, the order of the district court is hereby AFFIRMED.